Exhibit 10.1


CERTAIN CONFIDENTIAL INNFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED










AMENDMENT N° 34




TO THE




FULL SCALE SYSTEM DEVELOPMENT CONTRACT


No. IS-10-021


Between


IRIDIUM SATELLITE LLC


And


THALES ALENIA SPACE FRANCE


for the


IRIDIUM NEXT SYSTEM




















Execution Copy



--------------------------------------------------------------------------------




















PREAMBLE




This Amendment N° 34 (the “Amendment”) to the Full Scale System Development
Contract No. IS-10-021 signed on June 1, 2010 between Iridium Satellite LLC and
Thales Alenia Space France for the Iridium NEXT System, as amended, (the
“Contract”) is entered into on this 1st day of March, 2019 by and between Thales
Alenia Space France, a company organized and existing under the laws of France,
having its registered office at 26 avenue Jean François Champollion 31100
Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a limited liability
company organized under the laws of Delaware, having an office at 1750 Tysons
Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).


RECITALS


WHEREAS, Purchaser and Contractor have engaged in discussions relating to
changes the Parties would like to incorporate in the Contract; and


WHEREAS, the Parties now desire to amend Article 4 and Exhibit D of the Contract
in accordance with the terms and conditions provided for in the Amendment.


NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:


Article 1: Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract or any amendments thereto, as the
case may be.


Article 2: The Parties have agreed that Contractor shall update the [***] as set
forth in [***], as approved by the Parties.
 
Article 3: The Base Contract Price set forth in Article 4.1 of the Contract is
hereby increased by the amount of [***] U.S. Dollars (US$[***]) to a new Base
Contract Price of no more than [***] U.S. Dollars (US$[***]).


Article 4: The Payment Plan is hereby revised by the addition of the following
new Milestones.




2
Execution Copy    Iridium / Thales Alenia Space Confidential & Proprietary



--------------------------------------------------------------------------------




M/S
No.
Milestone
Months after EDC
Planned Date
USD
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



Article 5: This Amendment may be executed and delivered (including via facsimile
or other electronic means) in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.


Article 6: All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.


IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.




IRIDIUM SATELLITE LLC                THALES ALENIA SPACE FRANCE


/s/ Suzi McBride                    /s/ Denis Allard
                                                
Suzi McBride                        Denis Allard
Chief Operating Officer                Vice President
        Iridium Program Director


3
Execution Copy    Iridium / Thales Alenia Space Confidential & Proprietary

